Herlihy, J.
Claimant appeals from a decision of the Unemployment Insurance Appeal Board denying him benefits. The claimant, a retired salesman, was serving as foreman of a Federal Grand Jury for three days a week and was unable to obtain employment during that period on a part-time basis. The board found that as foreman, he could not be excused from his Grand Jury duties and that, accordingly, he was not available for employment during that period. The circumstances, somewhat unusual, presented a factual issue and there is substantial evidence in the present record to sustain the determination. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.